
	
		II
		110th CONGRESS
		1st Session
		S. 1600
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2007
			Mr. Hagel introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish an energy technologies innovation network,
		  and for other purposes.
	
	
		1.Energy-related research and
			 development
			(a)FindingsCongress
			 finds that—
				(1)information and
			 opinions provided by individuals and entities of the academic and industrial
			 sectors should be an important consideration with respect to energy-related
			 research and development activities carried out by the Federal
			 Government;
				(2)in carrying out
			 energy-related research and development activities, the Federal Government
			 should regularly seek input from multiple sources, including the industrial
			 sector, academia, and other relevant sectors;
				(3)research is
			 better focused around well-defined problems that need to be resolved;
				(4)a number of
			 potential problems to be resolved are likely to require input from a diverse
			 selection of technologies and contributing sectors;
				(5)sharing of
			 information relating to energy research and development is important to the
			 development and innovation of energy technologies;
				(6)necessary
			 intellectual property protection can lead to delays in sharing valuable
			 information that could aid in resolving major energy-related problems;
				(7)the Federal
			 Government should facilitate the sharing of information from a diverse array of
			 industries by ensuring the protection of intellectual property while
			 simultaneously creating an environment of openness and cooperation; and
				(8)the Federal
			 Government should revise the methods of the Federal Government regarding
			 energy-related research and development to encourage faster development and
			 implementation of energy technologies.
				(b)DefinitionsIn
			 this section:
				(1)NetworkThe
			 term network means the Energy Technologies Innovation Network
			 established by subsection (d)(1).
				(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(3)SurveyThe
			 term survey means a survey conducted pursuant to subsection
			 (c).
				(c)Energy-related
			 research and development priorities
				(1)In
			 generalNot less frequently than once every 5 years, the
			 Secretary shall conduct a survey in accordance with this subsection to
			 determine the 10 highest-priority energy-related problems to resolve to ensure
			 the goals of—
					(A)maximizing the
			 energy security of the United States;
					(B)maximizing
			 improvements in energy efficiency within the United States; and
					(C)minimizing damage
			 to the economy and the environment of the United States.
					(2)Survey
					(A)In
			 generalEach survey shall contain a request that the respondent
			 shall list, in descending order of priority, the 10 highest-priority
			 energy-related problems that, in the opinion of the respondent, require
			 resolution as quickly as practicable to ensure the goals described in paragraph
			 (1).
					(B)AnnouncementThe
			 Secretary shall announce the existence of each survey by—
						(i)publishing an
			 announcement in the Federal Register; and
						(ii)placing an
			 announcement in a prominent position on the homepage of the website of the
			 Department of the Energy.
						(C)AvailabilityThe
			 Secretary shall ensure that each survey is made available—
						(i)in
			 an electronic format only through a link on the Department of Energy
			 website;
						(ii)for a period of
			 not less than 21 days and not more than 30 days; and
						(iii)to any
			 individual or entity that elects to participate.
						(D)Additional
			 information gatheringEach survey—
						(i)shall require
			 each respondent to provide information regarding—
							(I)the age of the
			 respondent;
							(II)the occupational
			 category of the respondent;
							(III)the period of
			 time during which the respondent has held the current occupation of the
			 respondent; and
							(IV)the State and
			 country in which the respondent resides; and
							(ii)may request, but
			 shall not require—
							(I)the name of the
			 respondent;
							(II)an
			 identification of the employer of the respondent;
							(III)the electronic
			 mail address of the respondent; and
							(IV)such other
			 information as the Secretary determines to be appropriate.
							(E)RespondentsThe
			 Secretary shall seek responses to a survey from appropriate representatives
			 of—
						(i)the
			 energy, transportation, manufacturing, construction, mining, and electronic
			 industries;
						(ii)academia;
						(iii)research
			 facilities;
						(iv)nongovernmental
			 organizations;
						(v)the
			 Federal Government; and
						(vi)units of State
			 and local government.
						(F)Nonpolitical
			 requirementThe Secretary shall ensure that each survey is
			 conducted, to the maximum extent practicable—
						(i)in
			 a transparent, nonpolitical, and scientific manner; and
						(ii)without any
			 political bias.
						(G)ReportNot
			 later than 180 days after the date on which a survey under this subsection is
			 no longer available under subparagraph (C)(ii), the Secretary shall submit to
			 Congress and make available to the public (including through publication in the
			 Federal Register and on the website of the Department of Energy) a report
			 that—
						(i)describes the
			 results of the survey; and
						(ii)includes a list
			 of the 10 highest-priority energy-related problems based on all responses to
			 the survey.
						(3)Effect of
			 results on energy-related research and development
					(A)In
			 generalSubject to subparagraph (B), on receipt of a report under
			 paragraph (2)(G), the Secretary shall ensure that, during the 5-year period
			 beginning on the date of receipt of the report, all energy-related research and
			 development activities of the Department of Energy are carried out for the
			 purpose of resolving, to the maximum extent practicable, the 10 problems
			 included on the list of the report under paragraph (2)(G)(ii).
					(B)Additional
			 problemsIn addition to the activities described in subparagraph
			 (A), during the 5-year period beginning on the date of receipt of a report
			 under paragraph (2)(G), the Secretary may carry out, using the same quantity of
			 resources as are allocated to any 1 energy-related problem included on the list
			 of the report under paragraph (2)(G)(ii), energy-related research and
			 development activities for the purpose of resolving, to the maximum extent
			 practicable, 2 additional energy-related problems that—
						(i)are
			 not included on the list; and
						(ii)are
			 high-priority energy-related problems, as determined by the Secretary.
						(d)Energy
			 Technologies Innovation Network
				(1)EstablishmentThere
			 is established an information and collaboration network, to be known as the
			 Energy Technologies Innovation Network.
				(2)PurposeThe
			 purpose of the network shall be to provide a forum through which interested
			 parties (including scientists and entrepreneurs) can present, discuss, and
			 collaborate with respect to information and ideas relating to energy
			 technologies.
				(3)Operation of
			 network
					(A)In
			 generalThe Secretary shall offer to enter into a contract, after
			 an open bidding process, with a third party to operate the network.
					(B)RequirementsThe
			 third party selected under subparagraph (A) shall—
						(i)have experience
			 with respect to the establishment and maintenance of a comprehensive database
			 of Federal research and development projects that is—
							(I)easily
			 searchable;
							(II)open to the
			 public; and
							(III)capable of
			 expansion;
							(ii)provide a secure
			 electronic forum to enable collaboration among users of the network; and
						(iii)collaborate
			 with the Secretary to protect the intellectual property rights of individual
			 users and governmental agencies participating in the network in accordance with
			 paragraph (6).
						(4)Required
			 contributorsEach research laboratory or other facility that
			 receives Federal funding shall provide to the network the results of the
			 research conducted using that funding, regardless of whether the research
			 relates to energy, subject to the condition that revelation of the research
			 will not adversely effect national security.
				(5)Other
			 contributorsOther entities, including entities in the academic
			 and industrial sectors and individuals, may participate in the network to
			 actively contribute to resolving—
					(A)the
			 energy-related problems included on the list of the report under subsection
			 (c)(2)(G)(ii); or
					(B)any other
			 energy-related problem that the contributor determines would advance the goals
			 described in subsection (c)(1).
					(6)Protection of
			 information and ideasIn collaborating with a third party in
			 operating the network under paragraph (3), the Secretary shall employ such
			 individuals and entities with experience relating to—
					(A)intellectual
			 property as the Secretary determines to be necessary to ensure that—
						(i)information and
			 ideas presented, and discussed in the network are—
							(I)monitored with
			 respect to the intellectual property owners and components of the information
			 or ideas; and
							(II)protected in
			 accordance with applicable Federal intellectual property law (including
			 regulations);
							(ii)information and
			 ideas developed within the network are—
							(I)monitored with
			 respect to the intellectual property components of the developers of the
			 information or ideas; and
							(II)protected in
			 accordance with applicable Federal intellectual property law (including
			 regulations); and
							(iii)contributors to
			 the network are provided adequate assurances that intellectual property rights
			 of the contributors will be protected with respect to participation in the
			 network;
						(B)setting up,
			 maintaining, and operating a network that ensures security and
			 reliability.
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			
